                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6
                                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8
                                   9   JILLIAN CROCHET,                            Case No. C 20-01057 WHA
                                  10                  Plaintiffs,
                                                                                   ORDER DENYING MOTION FOR
                                  11            v.                                 PRELIMINARY INJUNCTION
                                  12   CALIFORNIA COLLEGE OF
Northern District of California
 United States District Court




                                       THE ARTS, et al.
                                  13
                                                      Defendants.
                                  14

                                  15
                                                                                 INTRODUCTION
                                  16
                                            In this disability-discrimination action, plaintiff moves for a mandatory preliminary
                                  17
                                       injunction. For the reasons below, the motion is DENIED.
                                  18
                                                                                    STATEMENT
                                  19
                                            In 2017, plaintiff Jillian Crochet enrolled as a graduate student at the California College
                                  20
                                       of the Arts (“CCA”), a private college with campuses in San Francisco and Oakland. She
                                  21
                                       suffers from a rare condition that causes ataxia, loss of sensation, and vision problems. Her
                                  22
                                       condition limits her ability to stand, balance, and walk, and she uses a motorized wheelchair or
                                  23
                                       a walker for mobility. Plaintiff’s complaint alleges that she requires accommodations to make
                                  24
                                       housing and transportation accessible. The complaint asserts disability-discrimination claims
                                  25
                                       against CCA and other defendants that contract with CCA to provide student housing and
                                  26
                                       transportation. In particular, it alleges that defendants discriminate against plaintiff in violation
                                  27
                                       of Title III of the Americans with Disabilities Act (“ADA”) and the Fair Housing Act (Compl.
                                  28
                                   1   ¶¶ 1–2, 6, 11, 15, 21 66). Plaintiff’s claims can be separated into two categories: housing and

                                   2   transportation.

                                   3        In March 2019, plaintiff moved into student housing at the Panoramic Residences, a

                                   4   residence hall in San Francisco. The hall offers three room configurations: (1) double-

                                   5   occupancy units, which cost $12,691 per academic year; (2) single-occupancy units, costing

                                   6   $16,317 per year; and (3) “super” single-occupancy units, costing $20,461 per year. Plaintiff’s

                                   7   motion states that she wanted to live in a double unit because it was the most affordable. She

                                   8   also required wheelchair-accessible housing. She asked the CCA’s Director of Housing

                                   9   whether the double units were wheelchair accessible, to which the director allegedly replied, “I

                                  10   don’t think so.” CCA instead assigned plaintiff to a wheelchair-accessible “super” single unit.

                                  11   The motion explains that while plaintiff accepted this placement, she also made a “reasonable

                                  12   accommodation request” to reduce her rent to the lower rate charged to students living in
Northern District of California
 United States District Court




                                  13   double units. It further alleges that a CCA administrator denied this request during a phone

                                  14   call with plaintiff. CCA ended up charging plaintiff the intermediate single unit rate for her

                                  15   “super” single unit. Shortly after plaintiff filed the instant lawsuit, CCA informed plaintiff that

                                  16   “she may obtain a credit for the semester on her student account” that would cover the

                                  17   difference between the single unit rate she currently pays and the double unit rate she

                                  18   requested. Plaintiff still lives in the “super” single unit and remains poised to live there until

                                  19   she finishes school in May 2020. Plaintiff alleges that in failing to make double units

                                  20   accessible and then requiring her to pay a single rate, defendants unlawfully discriminate in

                                  21   violation of the Fair Housing Act and Title III of the ADA (Dkt. No. 6 at 9, 12).

                                  22        Turning to plaintiff’s transportation, CCA contracts with defendant Storer Transportation

                                  23   Services (“Storer”) to provide large, over the road buses that act as student shuttles. The

                                  24   shuttles, which operate at no cost to students, run on a fixed route between Oakland and San

                                  25   Francisco campuses, including a stop at plaintiff’s residence hall. Plaintiff’s complaint alleges

                                  26   the buses do not all come equipped with accessibility ramps or lifts, so in order to ride an

                                  27   accessible bus, plaintiff must communicate her schedule to Storer ahead of time. Storer

                                  28   ordinarily requires 24 hours’ advance notice for any schedule changes. Plaintiff argues that
                                                                                   2
                                   1   this solution falls short of what the ADA requires and renders her unable to access student

                                   2   transportation on an equal basis with her classmates (Compl. ¶¶ 33–39). Importantly, in the

                                   3   time since plaintiff filed this motion, CCA has terminated operations of the shuttle for all

                                   4   students, including plaintiff, in response to the San Francisco Health Officer’s Shelter in Place

                                   5   Order. The shuttle shall remain suspended “until further notice” (Sedano Decl. at Exh. E).

                                   6        Plaintiff moves for a mandatory preliminary injunction against CCA only. Her motion

                                   7   requests that the injunction order CCA to (1) provide her with accessible housing at the rate

                                   8   she would pay in a double unit (or, alternatively, to retroactively grant her reasonable

                                   9   accommodation request for housing in a single unit at the double unit rate) and (2) provide

                                  10   wheelchair access on all shuttle buses.

                                  11                                               ANALYSIS

                                  12        To obtain a preliminary injunction, plaintiff must establish (1) that she is likely to
Northern District of California
 United States District Court




                                  13   succeed on the merits, (2) that she is likely to suffer irreparable harm in the absence of

                                  14   preliminary relief, (3) that the balance of equities tips in her favor, and (4) that an injunction is

                                  15   in the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Our

                                  16   court of appeals employs a “sliding scale” version of this test, meaning that “a stronger

                                  17   showing of one element may offset a weaker showing of another.” All. For The Wild Rockies

                                  18   v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).

                                  19         1. HOUSING INJUNCTION

                                  20        Plaintiff’s motion requests an injunction that would allow her to pay a double unit rate

                                  21   while living in accessible housing. Our court of appeals has held that courts may issue

                                  22   mandatory preliminary injunctions to prevent irreparable harm, but not “where the injury

                                  23   complained of is capable of compensation in damages.” Anderson v. United States, 612 F.2d

                                  24   1112, 1115 (9th Cir. 1979). Here, plaintiff can recover the difference between what she wants

                                  25   to pay and what she currently pays in damages, and CCA has offered her a credit to offset the

                                  26   higher rate in the meantime. Thus, plaintiff’s motion may be disposed of on the second Winter

                                  27   element.

                                  28
                                                                                    3
                                   1        Plaintiff’s motion argues that “[i]rreparable harm is presumed when a statute provides an

                                   2   injunctive relief remedy” (Dkt. No. 6 at 20). This overstates the principle’s application to

                                   3   plaintiff’s argument. In Silver Sage Partners, Ltd. v. City of Desert Hot Springs, which the

                                   4   motion cites, our court of appeals held that a court may “presume that the plaintiff has suffered

                                   5   irreparable injury from the fact of the defendant’s violation” and also that “future violation[s]

                                   6   will occur” if plaintiff establishes that defendant has violated a civil rights statute like the Fair

                                   7   Housing Act. 251 F.3d 814, 827 (9th Cir. 2001). This does not characterize plaintiff’s

                                   8   position. In Silver Sage Partners, plaintiffs had already prevailed at trial, so they had

                                   9   established that the city had violated the Fair Housing Act. Id. at 818. Plaintiff has not yet

                                  10   established a violation here.

                                  11        The motion also argues that the Fair Housing Act and ADA specifically provide for

                                  12   injunctive relief and that “standard requirements for equitable relief need not be satisfied when
Northern District of California
 United States District Court




                                  13   an injunction is sought to prevent the violation of a federal statute which specifically provides

                                  14   for injunctive relief.” Burlington N. R. Co. v. Dep’t of Revenue of State of Wash., 934 F.2d

                                  15   1064, 1074 (9th Cir. 1991). It remains true that both statutes provide for injunctive relief, but

                                  16   the possibility of injunctive relief under a statute does not greenlight mandatory preliminary

                                  17   injunctions when plaintiff’s request only concerns money.

                                  18        Here, plaintiff’s motion requests a preliminary injunction forcing CCA to charge plaintiff

                                  19   the rate that a student renting a double unit would pay (Dkt. No. 6 at 8–9). The parties do not

                                  20   dispute that CCA has offered plaintiff a credit for the remainder of her student tenure that

                                  21   makes up the difference in cost between the rate she wants to pay and the one she currently

                                  22   pays. Plaintiff argues this offer would not rectify a violation, since plaintiff has had to pay the

                                  23   single unit rate “since at least Mid-May 2019” (Dkt. No. 24 at 17–18). If it turns out that CCA

                                  24   has violated the Fair Housing Act or the ADA, this credit certainly would be inadequate, and if

                                  25   plaintiff succeeds at trial or on summary judgment, she will be entitled to the remedies

                                  26   afforded by those statutes, including damages. At this point, however, damages remain beyond

                                  27   the scope of mandatory preliminary injunctions, which do not apply “where the injury

                                  28   complained of is capable of compensation in damages.” Anderson, 612 F.2d at 1115. Since
                                                                                    4
                                   1   this motion seeks a change in plaintiff’s rate of payment, which remains a damages issue, her

                                   2   motion for a mandatory preliminary injunction ordering CCA to provide plaintiff with

                                   3   accessible housing at the double unit rate (or, alternatively, to retroactively grant plaintiff’s

                                   4   request for a reasonable accommodation for housing in a single unit, paying double unit rate) is

                                   5   DENIED.

                                   6         2. TRANSPORTATION INJUNCTION

                                   7        Plaintiff’s complaint claims that by requiring plaintiff to pre-schedule shuttles, rather than

                                   8   providing wheelchair access on all shuttles, CCA discriminates against her in violation the

                                   9   ADA. She motions for a mandatory preliminary injunction ordering CCA to provide

                                  10   wheelchair access on all buses (Dkt. No. 6 at 23).

                                  11        Importantly, CCA’s shuttle service has since ceased operations “indefinitely” due to the

                                  12   March 16 Shelter in Place Order that the City of San Francisco issued in response to the
Northern District of California
 United States District Court




                                  13   COVID-19 pandemic. No student has access to the shuttle. On March 17, George Sedano,

                                  14   Vice President for Student Affairs at CCA, submitted a declaration stating while the

                                  15   administration had initially hoped to begin in-person classes again on April 13, it now “appears

                                  16   more likely that in-person classes will continue to be suspended until the end of this academic

                                  17   term.” The last day of classes and shuttle service “was scheduled to be May 8,” and plaintiff

                                  18   “is on target” to earn her degree on May 16. CCA has offered to reimburse plaintiff for the

                                  19   cost of Uber for the remainder of the semester (Sedano Decl. ¶¶ 1, 3, 5–6, 9, Exh. E).

                                  20        Because the shuttle remains poised to stay closed through May 8, CCA argues that

                                  21   plaintiff’s motion has become moot. Our court of appeals has held that the “basic question in

                                  22   determining mootness is whether there is a present controversy as to which effective relief can

                                  23   be granted.” Nw. Envtl. Def. Ctr. v. Gordon, 849 F.2d 1241, 1244 (9th Cir. 1988). If COVID-

                                  24   19 forces CCA and Storer to cease operating the shuttle for the remainder of plaintiff’s student

                                  25   tenure, then a mandatory preliminary injunction ordering CCA to use only wheelchair-

                                  26   accessible shuttles would not guard plaintiff against further transportation-related

                                  27   discrimination by the school.

                                  28
                                                                                    5
                                   1        Mr. Sedano’s declaration states that classes will likely be held virtually for the remainder

                                   2   of the semester. CCA sent out a notice to students informing them that shuttle service will

                                   3   remain suspended “until further notice.” Nothing in the record indicates that in-person classes

                                   4   will resume by May 8. Moreover, plaintiff only has one course to complete this semester,

                                   5   graded on a “pass/fail basis,” and there exists “no reason to doubt that she will pass this

                                   6   course” (Sedano Decl. ¶¶ 3, 5, Exh. E). Thus, while CCA and Storer’s alleged discrimination

                                   7   remains actionable, plaintiff’s motion for a mandatory preliminary injunction is DENIED AS

                                   8   MOOT.

                                   9                                              CONCLUSION

                                  10        For the reasons stated above, plaintiff’s motion for preliminary injunction is DENIED.

                                  11

                                  12        IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: April 9, 2020

                                  15
                                                                                               WILLIAM ALSUP
                                  16                                                           UNITED STATES DISTRICT JUDGE
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  6
